        Case 2:15-cv-01541-CCW Document 328 Filed 09/12/19 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALEX REINIG, KEN GRITZ, BOB                       )
SODA, MARY LOU GRAMESKY,                          )
PETER WILDER SMITH, WILLIAM                       )
KINSELLA, DANIEL KOLENDA,                         )       Civil Action No. 2:15-cv-01541-AJS
VALERIE DAL PINO, AHMAD NAJI,                     )
ROBERT PEDERSEN, TERESA                           )
FRAGALE, MARK ROSS, DANIEL                        )
JENKINS, and DAVID HOWARD,                        )
                                                  )
                          Plaintiffs,             )       ELECTRONICALLY FILED
              v.                                  )
                                                  )
RBS CITIZENS, N.A.,                               )
                                                  )
                          Defendant.              )

      DEFENDANT’S MOTION TO QUASH SUBPOENAS AD TESTIFICANDUM
                       ISSUED BY PLAINTIFFS

       Pursuant to Federal Rule of Civil Procedure 45, Defendant Citizens Bank, N.A.

(incorrectly named as RBS Citizens, N.A. and hereinafter referred to as “Defendant”), by and

through its undersigned counsel, respectfully moves the Court to quash the subpoenas ad

testificandum issued by Plaintiffs seeking to command the appearance of Matthew Egan, Chace

Gundlach, Tad Kuhn, Dean Mathieson, Andrew McNally, Nancy Monbouquette, and Robert

Sutton to provide Plaintiffs with a second deposition set to occur three and four days before trial

(the “Subpoenas”). In support of its Motion, Defendant states as follows:

       1.      Per this Court’s June 25, 2019 Pretrial Order, trial of this case is set to commence

on September 23, 2019, in Pittsburgh, Pennsylvania. (Dkt. No. 284)

       2.      On September 9, 2019, Plaintiffs purported to serve the Subpoenas on defense

counsel via electronic mail seeking “trial depositions” of the aforementioned witness. Through

the Subpoenas, Plaintiffs purport to require: Nancy Monbouquette and Dean Mathieson to appear
        Case 2:15-cv-01541-CCW Document 328 Filed 09/12/19 Page 2 of 4




for a deposition at Regus Business Center, One Marina Park Dr., Suite 1410, Boston, MA 02210

on September 19, 2019; Matthew Egan and Chace Gundlach to appear for a deposition at Messa

& Associates, P.C., 123 S. 22nd Street, Philadelphia, PA 19103 on September 19, 2019; Tad

Kuhn to appear for a deposition at Easton Centre – Columbus, 4449 Easton Way, 2nd Floor,

Columbus, Ohio 43219 on September 19, 2019; Andrew McNally to appear for a deposition at

Courtyard by Marriott Richmond Airport, 5400 Williamsburg Road, Sandston, Virginia 23150

on September 20, 2019; and Robert Sutton to appear for a deposition at Independence Center,

6100 Oak Tree Bvld., Suite 200, Independence, Ohio 44131 on September 20, 2019

(collectively, Matthew Egan, Chace Gundlach, Tad Kuhn, Dean Mathieson, Andrew McNally,

Nancy Monbouquette, and Robert Sutton are hereinafter referred to as “the Witnesses”).

       3.      The Subpoenas are procedurally deficient in the following ways: (1) the

Subpoenas require second depositions of Witnesses that have already been deposed, in violation

of Rule 26(b)(2); (2) Plaintiffs did not properly serve the subpoenas and requisite fees to the

Matthew Egan, Chace Gundlach, Andrew McNally, or Nancy Monbouquette for their attendance

and mileage as required by Rule 45(b)(1); (3) the Subpoenas are not timely, as Plaintiffs were

aware of the trial date scheduled in this matter since the issuance of the Pre-Trial Order on June

25, 2019, and yet have chosen to notice depositions with only ten days’ notice, and scheduled for

only three to four days before the start of the trial, in violation of Rule 26(b)(2); and (4) several

of the above-listed depositions are scheduled simultaneously in different states (Ohio,

Massachusetts, Pennsylvania, and Virginia), preventing defense counsel from properly defending

the depositions.

       4.      For all of the aforementioned reasons and those set forth in the accompanying

Memorandum of Law, the Court should quash each of the Subpoenas.




                                                -2-
        Case 2:15-cv-01541-CCW Document 328 Filed 09/12/19 Page 3 of 4




       5.      To the extent the Court allows Plaintiffs to proceed with the untimely and

burdensome second depositions of the Witnesses, the depositions should be limited in time to

two hours or less, and to specific topics that Plaintiffs demonstrate, for good cause, were not

addressed during the Witnesses’ original depositions.


       Wherefore, Defendant respectfully requests that the Court grant its Motion and quash the

Subpoenas directed to Matthew Egan, Chace Gundlach, Tad Kuhn, Dean Mathieson, Andrew

McNally, Nancy Monbouquette, and Robert Sutton.


                                                  Respectfully submitted,
                                                  /s/ Christina T. Tellado
                                                  Thomas E. Hill (admitted pro hac vice)
                                                  Thomas.Hill@hklaw.com
                                                  Christina T. Tellado (PA204246)
                                                  Christina.Tellado@hklaw.com
                                                  HOLLAND & KNIGHT LLP
                                                  400 South Hope Street, Floor 8
                                                  Los Angeles, CA 90071
                                                  Telephone: (213) 896-2442
                                                  Facsimile: (213) 896-2450

                                                  Attorneys for Defendant

Dated: September 12, 2019




                                                -3-
        Case 2:15-cv-01541-CCW Document 328 Filed 09/12/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that, this 12th day of September, 2019, the foregoing

was filed electronically. Notice of this filing will be sent by operation of the Court’s electronic

filing system to all counsel indicated on the electronic filing receipt. Parties may access this

filing through the Court’s ECF system.


                                                     /s/ Christina T. Tellado
                                                     Counsel for Defendant
